IN THE COURT OF APPEALS OF IOWA

                                No. 4-054 / 13-0916
                                Filed July 16, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TODD CARBER,
     Defendant-Appellant.
________________________________________________________________
     Appeal from the Iowa District Court for Polk County, Christopher L.

McDonald, Judge.



       A defendant appeals his judgment and sentence for serious injury by

vehicle by reckless driving and operating a motor vehicle while under the

influence. He claims the district court erred in finding that it had no discretion to

suspend his sentence. AFFIRMED.



       Mark C. Smith, State Appellate Defender, Shellie L. Knipfer, Assistant

Appellate Defender, and John D. Twillman, Student Legal Intern, for appellant.

       Thomas J. Miller, Attorney General, Sharon K. Hall, Assistant Attorney

General, John P. Sarcone, County Attorney, and Brendan E. Greiner, David

Porter, and Celene Gogerty, Assistant County Attorneys, for appellee.



       Heard by Vaitheswaran, P.J., Mullins, J., and Miller, S.J.* McDonald, J.,

takes no part.

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2013).
                                            2


VAITHESWARAN, P.J.

       Todd Carber entered Alford1 pleas to (1) serious injury by vehicle by

reckless driving and (2) operating a motor vehicle while under the influence. He

filed a motion for adjudication of law points on the question of whether the district

court had authority to suspend his sentence to the first crime. The district court

concluded it lacked authority to suspend the sentence.

       On appeal, Carber contends “the district court erred in finding that it had

no discretion to suspend [his] sentence for serious injury by vehicle by reckless

driving when he also pled guilty to operating while under the influence.” Part II A

of our analysis in State v. Rouse, No. 13-0981 (Iowa Ct. App. July 16, 2014), filed

on this date, is controlling.

       We conclude the district court lacked discretion to suspend Carber’s

sentence to the serious-injury-by-vehicle-by-reckless-driving count. We affirm

Carber’s judgment and sentence.

       AFFIRMED.




1
 See North Carolina v. Alford, 400 U.S. 25, 37 (1970) (holding “express admission of
guilt . . . is not a constitutional requisite to the imposition of [a] criminal penalty”).